DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 3/15/2021.  Claims 2 and 7 have been canceled.  Claims 1, 3-6 and 8 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1-6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2007/0191505), claims 1-5, 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 2001/0031838) and claims 1, 2 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Schwalm et al. (US 2013/0195793) are withdrawn.  The previous rejections of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Pulman et al. (US 2007/0001343) and claims 1-4, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Buergel (US 2011/0073327) are maintained.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulman et al. (US 2007/0001343).
Pulman et al. disclose a composition comprising urethane acrylate, methyl methacrylate, styrene and 2-hydroxyethyl methacrylate, where the composition can contain catalyst such as benzoyl peroxide (Table 3, [0035]).
The limitations of claim 3 can be found in Pulman et al. at [0029], where it discloses the inhibitor.
The limitations of claim 4 can be found in Pulman et al. at Table 3, where it discloses the 42 parts of urethane acrylate, 19 parts of methyl methacrylate and 1 part of 2-hydroxyethyl methacrylate.
The limitations of claim 5 can be found in Pulman et al. at [0046], where it discloses the urethane acrylate being obtained by reacting a 1,6-hexanediol, IPDI, and 2-hydroxyethyl acrylate.
The limitations of claim 6 can be found in Pulman et al. at Table 3, where it discloses the 2-hydroxyethyl methacrylate.
The limitations of claim 8 can be found in Pulman et al. at [0029], where it discloses the MEHQ.

6.	Claims 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buergel (US 2011/0073327).
Buergel discloses a composition comprising urethane methacrylate, methyl methacrylate, and hydroxypropyl methacrylate, where the composition can contain catalyst such as benzoyl peroxide (Example 2 in Tables I and II).
The limitations of claim 3 can be found in Buergel at [0026], where it discloses the inhibitor.
Buergel at Example 2, where it discloses the 15% by weight of urethane methacrylate, 4% by weight of methyl methacrylate and 10% by weight of hydroxypropyl methacrylate.
The limitations of claim 6 can be found in Buergel at Example 2, where it discloses the hydroxypropyl methacrylate.
The limitations of claim 8 can be found in Buergel at [0026], where it discloses the butyl catechol (reads on hindered phenol).

Response to Arguments

7.	Applicants’ arguments filed on 3/15/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the action above.

Conclusion
	 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762